                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


Appliance Recycling Centers of                         File No. 18-CV-2832 (JRT/HB)
America, Inc.,

                                 Plaintiff,
                                                       JOINT MOTION TO STAY PURSUANT
                  v.                                   TO SETTLEMENT

Protiviti Inc.,

                                 Defendant.



        Plaintiff Appliance Recycling Centers of America, Inc. and Defendant Protiviti, Inc.

respectfully request that this matter be stayed for fourteen (14) days to allow the parties an

opportunity to formally document their agreement in principle concerning a settlement reached on

Wednesday, March 13, 2019. In further support of this motion, the parties state as follows:

        1.        This matter is presently set for hearing on defendant’s Motion to Dismiss on

Monday, March 18, 2019. (Dkt. 30.)

        2.        On Wednesday, March 13, 2019, the parties reached an agreement in principle to

resolve this matter, subject to the drafting and execution of a formal settlement agreement.

        3.        The parties anticipate finalizing and executing a settlement agreement within the

next fourteen (14) days, pursuant to which this matter will be dismissed with prejudice by

stipulation of the parties.

        4.        Accordingly, the parties respectfully request that this case by stayed for fourteen

(14) days.

        5.        The requested stay will allow the parties to focus their efforts on settlement and

avoid this Court’s unnecessary use of additional resources on this matter.
       6.     This motion is made in good faith and not for any improper purpose.

       WHEREFORE, the parties respectfully request that the oral argument presently scheduled

for Monday, March 18, 2019 be cancelled, and that this matter be stayed for fourteen (14) days.

                                     Respectfully submitted,

Dated: March 13, 2019                /s/ Robert A. Chapman
                                     Robert A. Chapman (admitted Pro Hac Vice)
                                     Sara Siegall (admitted Pro Hac Vice)
                                     CHAPMAN SPINGOLA, LLP
                                     190 South LaSalle Street
                                     Suite 3850
                                     Chicago, Illinois 60603
                                     rchapman@chapmanspingola.com
                                     ssiegall@chapmanspingola.com
                                     Telephone: (312) 606-8665
                                     Facsimile: (312) 630-9233




Dated: March 13, 2019                /s/ Christopher J. Harristhal
                                     Dayle Nolan (121290)
                                     Christopher J. Harristhal (175754)
                                     John A. Kvinge (0392303)
                                     R. Henry Pfutzenreuter (0391468)
                                     Larkin Hoffman Daly & Lindgren Ltd.
                                     8300 Norman Center Drive
                                     Suite 1000
                                     Minneapolis, Minnesota 55437-1060
                                     (952) 835-3800
                                     dnolan@larkinhoffman.com
                                     charristhal@larkinhoffman.com
                                     jkvinge@larkinhoffman.com
                                     hpfutzenreuter@larkinhoffman.com

                                     Attorneys for Defendant Protiviti Inc.




                                               2.
